UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1153



UNITED STATES OF AMERICA,

                                                Petitioner - Appellee,

          versus


KENNETH N. ZARSKA,

                                               Respondent - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (MISC-04-50)


Submitted:   August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth N. Zarska, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth N. Zarska appeals from the district court’s

orders:   (1) denying his motions to quash a summons issued by the

Internal Revenue Service (“IRS”) and to dismiss the IRS’s action to

enforce the summons, and (2) dismissing the enforcement action on

the IRS’s motion after Zarska complied with the summons.           We have

reviewed the record and the district court’s opinion and orders and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.      United States v. Zarska, No. MISC-

04-50 (N.D.W. Va. Nov. 10, 2004, Dec. 30, 2004 & Feb. 17, 2005).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -